Citation Nr: 1244122	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  04-28 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a thoracic spine disorder. 

2. Entitlement to service connection for a lumbar spine disorder. 

3.  Entitlement to service connection for an acquired psychiatric disorder secondary to back disorders. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to August 1966. 

This matter comes before the Board of Veterans' Appeals  (the Board) on appeal from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  By that rating action, the RO denied the Veteran's claims for service connection for thoracic and lumbar back disorders and an acquired psychiatric disorder that was caused by the back disorders.  The Veteran disagreed and perfected an appeal to the Board. 

In September 2005, the Veteran testified before the undersigned Veterans Law Judge at the above RO.  A copy of the hearing transcript has been associated with the claims folder. 

In a June 2006 decision, the Board remanded the claims on appeal for further VA medical examinations.  In a September 2008 decision, the Board denied the Veteran's claims.  The Veteran appealed and the Court of Appeals for Veterans Claims (Court) remanded the claims in accordance with a Joint Motion for Remand (JMR). The Board remanded the claims in October 2009 and, more recently, in August 2011.  The requested development has been complete and the case has returned to the Board for appellate review. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.




REMAND

Unfortunately, the Board finds that another remand is necessary prior to further appellate review of the claims.  Specifically, to obtain Social Security Administration (SSA) records and outstanding VA hospitalization records from the VA Medical Center (VAMC) in Allen Park, Michigan; inform the Veteran of the evidence necessary to substantiate his claim for service connection for an acquired psychiatric disorder on a secondary basis; and, to obtain a supplemental opinion from the September 2011 VA examiner regarding the etiology of the Veteran's lumbar spine disability.

(i) SSA records

A review of the claims file reflects that the Veteran is in receipt of disability benefits from the SSA.  In this regard, a decision from the SSA, dated in March 2004, notified the Veteran that he was entitled to monthly disability benefits beginning on February 20, 2002.  In the decision, it was noted that the medical evidence of record showed that the Veteran suffered, in part, from osteoarthritis/degenerative joint disease/degenerative disc disease with chronic pain. The medical evidence upon which the March 2004 decision was have not been associated with the Veteran's claims folder.  (See March 2004 SSA decision, List of Exhibits).  VA has a duty to obtain any relevant records obtained or developed in conjunction with a SSA claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) ("As long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.") The Board also notes that VA must obtain SSA decisions and records which may have a bearing on a Veteran's claim. Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  In this regard, the Board notes that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained." Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  As such, pursuant to this remand, and in an effort to develop additional evidence concerning the claims now before the Board on appeal, an effort should be made to clarify if records pertaining to the Veteran, including decisions and medical records, are available.

(ii) VA hospitalization records

A review of the claims file reflects that the Veteran was admitted to the VA Medical Center in Allen Park, Michigan on September 19, 1994; the nature of the disability was not disclosed.  (See VAMC Allen Park, Michigan's September r1994 letter to Chrysler Disability Unit).  Thus, as there outstanding VA treatment records that could potentially discuss the etiology of the Veteran's thoracic, low back and psychiatric disorders, they should be secured on remand.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

(iii) Notice of Secondary Service Laws and Regulations-Psychiatric Disorder, claimed on a secondary basis

The Veteran claims service connection for a psychiatric disorder as secondary to his thoracic and/or lumbar spine disorder. 

The Veteran has not been notified of the information and evidence needed to substantiate a claim for secondary service connection under 38 C.F.R. § 3.310 (2012).  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310 (2012) and compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability. Allen v. Brown , 7 Vet. App. 439 (1995).  This should be accomplished upon remand. 

(iv) VA opinion-Lumbar Spine

The Board also finds that a remand is necessary to obtain an addendum opinion on the etiology of the Veteran's currently diagnosed lumbar spine disability, degenerative disk disease, as directed by the Board in its August 2011 remand directives.  In its August 2011 remand directives, the Board specifically requested the following:  "The examiner shall provide an opinion whether it is at least as likely as not (that is, at least a 50 percent probability) that any diagnosed thoracic and/or back disorder currently manifested by the Veteran was incurred in or aggravated during his active duty service."  (See August 2011 Board remand pages (pgs.) 5, 6)).  While a VA examiner examined the Veteran and provided an opinion as to the etiology of his thoracic spine disability (i.e., his thoracic kyphosis had preexisted service and was not permanently aggravated therein), he did not provide an opinion as to the etiology of the Veteran's lumbar spine disability.  (See September 2011 VA examination report).  The United States Court of Appeals for Veterans Claims has determined that a remand by the Board confers upon a claimant, as a matter of law, the right to compliance with remand orders.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  The absence of the requested information constitutes a procedural defect requiring a further remand.  38 C.F.R. § 19.9 (2011).  Consequently, the Board finds that additional development is required prior to final Board adjudication of the claim on appeal.  See 38 C.F.R. § 4.2 (2011) (if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.)

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request all copies of the medical records upon which the SSA based its March 2004 decision awarding the Veteran disability benefits.   Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2) (2011).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.

2.  Obtain the Veteran's hospitalization records from the Veteran's hospitalization at the VAMC in Allen Park, Michigan.  The Veteran was admitted to this facility on September 19, 1994.  All reasonable attempts should be made to obtain such records.  If these records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002) and 38 C.F.R. § 3.159(e) (2012). 

3.  The Veteran must be notified of the information and evidence needed to substantiate a claim for service connection for a psychiatric disorder claimed as secondary to thoracic and low back disorders under 38 C.F.R. § 3.310. 

4.  Following completion of the above directives and after any additional evidence has been associated with the claims file, return the claims file to the examiner who conducted the September 2011 VA examination and authored an opinion.  If the VA examiner who authored the September 2011 opinion is not available, the claims file must be made available to another appropriate health care provider who will provide the following opinion:  After a review of the claims file, the author of the September 2011 VA opinion or other health care provider MUST provide an opinion to the following question : 

(i) Is it as least as likely as not that the Veteran's currently diagnosed low back disorder, degenerative disc disease, had its onset during, or is etiologically related, to his period of active military service.  
In providing the foregoing opinion, the September 2011 VA examiner, or other health care clinician, shall specifically address the following evidence: 
		
      (i) August 1965 service treatment record regarding an 1	acute back strain; 
      
(ii) March 1996 findings of low back strain, increased lumbar curvature and postural back pain;
(iii) June 1966 service separation examination report reflects  that ht veteran's spine was evaluated as "normal."
      
(iii) May 1977 and February 1966 employment-related injuries to the spine; and,
      
(iv) March 2007 VA examiner's opinion that the Veteran's lumbar spine strain was not the same condition that was manifested subsequent to his post-service employment-related injuries;

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report. In addition, the examiners must acknowledge and discuss lay evidence regarding any continuity of low back symptomatology since service discharge. 

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

A complete rationale must be supplied for any opinion rendered. 
5.  If and only if, service connection for a lumbar spine disability is granted, should the Veteran be scheduled for a VA psychiatric examination.  The purpose of this examination is to determine the etiology of any currently present psychiatric disorder, to include its relationship, if any, to the service-connected lumbar spine disorder.  

The examiner must provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any currently present psychiatric disorder has been caused or aggravated (i.e., permanently worsened) by the service-connected low back disorder.  

If the examiner determines that the Veteran's has a psychiatric disorder that was aggravated (i.e., permanently worsened) by the service-connected low back disorder, he or she should identify the percentage of disability that is attributable to the aggravation, if possible. 

The examiner is advised that the Veteran is competent to report injuries as well as symptoms, and that his reports must be considered in formulating the requested opinion.  The examiner is also advised that the absence of service treatment records is an insufficient basis, by itself, for a negative opinion. 

A complete rationale must be supplied for any opinion rendered. 

If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

6.  The RO should then review the claims file, to include the additional evidence added to the record since the last Supplemental Statement of the Case issued in August 2012, and determine if the claim on appeal can be granted.  If not, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


